Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The best prior art of record, taken alone or in combination thereof, fails to teach:

Claim 1:  a method of extending a cycling lifetime of a lithium ion battery, the method comprising: initially operating the battery at a narrow range of voltages which is smaller than 1.5V, and consecutively, upon detection of a specified deterioration in a capacity of the battery, operating the battery at least at one broader range of voltages which is larger than 1.5 V, wherein the narrow range is within 3.1-5.5V and at least one of the broader range(s) is within 1.8-5.5V in combination with the remaining limitations of independent claims.  

Claim 19:  fast-charging lithium ion battery unit comprising: a fast-charging lithium ion battery, comprising at least one of Si, Ge and Sn as anode material, and a battery management unit configured to modify a range of voltage levels supplied by the battery according to a state of health of the battery, starting from a narrow range and reaching a wider range, wherein the battery management unit is configured to initially operate the battery at a narrow range of voltages which is smaller than 1.5V, and consecutively, upon detection of a specified deterioration in a capacity of the battery, operating the .   

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859